SAYRE, J.
(1) The complaint was perhaps defective, in that it failed to allege categorically the duty of defendant to issue a transfer, or facts from which as matter of law that duty was to be inferred. Defendant’s custom may have been evidence of plaintiff’s right to a transfer, but did not of itself necessarily confer that right on plaintiff. However, the grounds of demurrer here insisted upon were merely general and failed to distinctly state the objection now urged. A reversal will not be predicated on the action of the trial court in overruling them.—Bir. Ry. v. Hatton, 187 Ala. 573, 65 South. 934.
(2) Charge 3, given on plaintiff’s request, was not all it should have been. Damages, to be awarded, should be shown to the reasonable satisfaction of the jury. But the charge in this case hypothesized as a fact that the plaintiff was made sick and caused to relapse; these expressions, construed with reference to the evidence, meaning that defendant’s wrong had caused a recurrence of a malady of her female organs from which plaintiff had previously suffered. Mental and physical suffering is the common result of such injuries. The charge does not attempt to lay down any rule for the admeasurement of damages for mental suffering. It predicates plaintiff’s right to such damages on proof that she was made sick and caused to relapse. The last clause of the charge disclosed a tendency to fall away from the sufficient predicate that had been previously stated, but this only introduced an element that tended in some *280very slight degree to confuse or mislead. The result being considered, we think there should be no reversal on that account.
(3) There was no error in giving charge 1. The criticism of this charge draws too fine a bead for practical purposes. To “show” must be accepted as the equivalent of “reasonably satisfy;” and, if defendant apprehended the award of damages not proximately caused by the wrong alleged, an explanatory charge should have been requested. We are unable to see any just grounds for such apprehension. The damages claimed were either the proximate result of the wrong alleged, or they were not suffered at all as a consequence remote or proximate. Nor was the charge faulty in allowing the jury to find from defendant’s custom to issue transfers that it was its duty to issue one to plaintiff on request. — Hatton Case, supra. The evidence as to that was without conflict, and authorized the court to assume that plaintiff was entitled to a transfer, if she asked for it.
The case was clearly one for the jury on both of the counts submitted to them. There was no error.
Affirmed.
Anderson, C. J., and McClellan and Gardner, JJ., concur.